*955ment of divorce, she suffered an unanticipated disabling injury that prevented her from pursuing a nursing career. She is working only part time and her income is minimal, whereas respondent’s income has increased. Thus, petitioner met her burden (see, Matter of Boden v Boden, supra, at 213). The court properly applied the Child Support Standards Act guidelines in determining respondent’s child support obligations (see, Matter of Chappell v Chappell, 229 AD2d 952). (Appeal from Order of Erie County Family Court, Szczur, J. — Support.) Present— Lawton, J. P., Wisner, Hurlbutt, Callahan and Balio, JJ.